Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.8 EMPLOYMENT AGREEMENT This AGREEMENT (the Agreement) is made as of the date signed (the Effective Date), by and between Sales Strategies Inc., a New Jersey corporation ("Employer") with its headquarters located in Boulder, Colorado (the Employer), and Thomas G. Kunigonis, Jr. (the Executive). In consideration of the mutual covenants contained in this Agreement, the Employer and the Executive agree as follows: 1. Employment . The Employer agrees to employ the Executive and the Executive agrees to be employed by the Employer on the terms and conditions set forth in this Agreement. 2. Capacity; Location . The Executive shall serve the Employer as President. In his capacity as President, Executive will report to the President (the "President ") of Incentra Solutions, Inc., a Nevada corporation, the parent corporation of Employer ("Parent"), and shall be responsible for Employer's overall operations activities subject to the direction of the President. In such capacity, the Executive shall perform such services and duties in connection with the business, affairs and operations of the Employer as may be assigned or delegated to the Executive from time to time by or under the authority of the President. Executives employment with Employer will be based in Employers Metuchen, New Jersey, offices; provided
